                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           John A Olagues             )              JUDGMENT IN CASE
            Ray Wollney,
                                      )
             Plaintiff(s),            )             3:17-cv-00068-RJC-DCK
                                      )
                 vs.                  )
                                      )
        Sealed Air Corporation        )
           Jerome Peribere,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 6, 2019 Order.

                                               February 6, 2019
